Case: 10-50183 Document: 00511315596 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-50183
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANGEL RAMON GRADO-SAENZ, also known as Angel Grado-Saenz,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-3028-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Angel Ramon Grado-Saenz challenges his 60-month sentence following his
guilty plea to attempted illegal reentry following deportation and false
personation in immigration matters. Grado-Saenz concedes that precedent
forecloses his argument that the lack of an empirical basis for U.S.S.G. § 2L1.2
precludes an appellate presumption that his sentence is reasonable. See United
States v. Mondragon-Santiago, 564 F.3d 357, 366 (5th Cir.), cert. denied, 130 S.
Ct. 192 (2009).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       Case: 10-50183 Document: 00511315596 Page: 2 Date Filed: 12/08/2010

                                  No. 10-50183

        Grado-Saenz contends that his sentence is greater than necessary to meet
the sentencing goals of 18 U.S.C. § 3553(a).       Grado-Saenz avers that the
guidelines range overstated the seriousness of his offense because his conduct
was not violent and that the guidelines range did not properly account for his
personal history and characteristics, including his motive for reentering.
        We review the sentence for reasonableness. See Gall v. United States, 552
U.S. 38, 56 (2007). Because it is within the properly calculated guidelines range,
Grado-Saenz’s sentence is entitled to a presumption of reasonableness. See Rita
v. United States, 551 U.S. 338, 350-51 (2007); Mondragon-Santiago, 564 F.3d at
366.     Grado-Saenz offers no persuasive reason for us to disturb that
presumption. See Gall, 552 U.S. at 51; United States v. Aguirre-Villa, 460 F.3d
681, 683 (5th Cir. 2006).
        AFFIRMED.




                                        2